[a2011geiprsuperf_image1.jpg]


INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT – TIME VESTING
Non-transferable


Invesco Ltd. (“Company”)


hereby awards to


[Participant Name]
(“Participant” or “you”)


[Number of Shares Granted]
Restricted Shares of the Company (“Award”)


as of [Grant Date] (“Grant Date”)


Subject to the conditions of the Invesco Ltd. 2011 Global Equity Incentive Plan
(“Plan”) and this Award Agreement, the Company hereby issues to you the number
of Restricted Shares set forth above, which shall become vested, non-forfeitable
and free of all restrictions in four (4) equal installments on each anniversary
of the Grant Date.
This Award shall be effective as of the Grant Date set forth above. By accepting
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions and the terms of the Plan and this Award
Agreement. If you fail to accept this Award Agreement within sixty (60) days
after the Grant Date set forth above, the Company may determine that this Award
has been forfeited.


ACCEPTED AND AGREED TO by the Participant as of the Grant Date set forth above.




Participant:


____________________________________    
Signature
Continued on the following page


--------------------------------------------------------------------------------


TERMS AND CONDITIONS – Restricted Shares – Time Vesting
1. Plan Controls; Restricted Shares. In consideration of this Award, you hereby
promise to honor and to be bound by the Plan and this Award Agreement, including
the following terms and conditions, which serve as the agreed basis for your
Award. The terms contained in the Plan are incorporated into and made a part of
this Award Agreement, and this Award Agreement shall be governed by and
construed in accordance with the Plan. The “Restricted Shares” are the Shares
specified on page 1 hereof that are issued to you pursuant to Section 9 of the
Plan, subject to forfeiture as set forth below and the additional terms of this
Award Agreement. Unless the context otherwise requires, and solely for purposes
of these Terms and Conditions, the term “Company” means Invesco Ltd., its
Subsidiaries and their respective successors and assigns, as applicable.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Plan.
2. Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered. Upon your Termination of Service for any reason
other than as set forth in paragraphs (b)-(e) of Paragraph 3 hereof, you shall
forfeit all of your right, title and interest in and to the Restricted Shares as
of the date of your Termination of Service, except as determined by the
Committee pursuant to Paragraph 3.1 hereof.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Paragraph 2 hereof will expire, and the Restricted Shares will become
unrestricted Shares, on the earliest to occur of the following:
(a)
the dates specified on page 1 hereof, provided that you have not experienced a
Termination of Service before such respective dates, or

(b)
your Termination of Service due to death or Disability, or

(c)
your involuntary Termination of Service, other than for Cause, Disability or
unsatisfactory performance, as determined by the Head of Human Resources in his
sole discretion, provided that you sign a severance agreement in the form
stipulated by the Company, and the severance agreement has become irrevocable,
within 60 days after your Termination of Service or such earlier time as the
Company may determine, or

(d)
immediately before a Change in Control, if this Award Agreement is not assumed,
converted or replaced in connection with the transaction that constitutes the
Change in Control, or

(e)
your Termination of Service during the 24-month period following a Change in
Control either (i) by the Company other than for Cause or Disability, or (ii) by
you for Good Reason.



3.1 Discretionary Vesting. If any or all of your Restricted Shares would be
forfeited upon your voluntary Termination of Service, you may appeal the
forfeiture pursuant to the procedures established by the Committee, and the
Committee, in its sole discretion, may waive some or all of the restrictions
imposed under Paragraph 2 with respect to such Restricted Shares and award to
you unrestricted Shares to the extent permitted under the applicable guidelines
adopted by the Committee.
4. Shareholder Rights. Upon issuance of the Restricted Shares, you shall have
all of the rights of a Shareholder with respect to the Restricted Shares,
including voting and dividend rights.
5. Notice Period Requirement. During your employment with the Company, any of
its Subsidiaries (including the local Subsidiary that legally employs you) or
any of their respective successors or assigns (as applicable, the “Employer”),
you and, in the absence of Cause, the Employer shall be required to give to the
other ______ (__) days’ advance written notice of the intent to terminate your
employment relationship (the “Notice Period”). Your employment with the Employer
shall not terminate until the expiration of the Notice Period, provided,
however, the Employer shall have the right, in its sole discretion, to relieve
you of any or all of your duties and responsibilities by placing you on paid
administrative leave during the Notice Period and shall not be required to
provide you with work or access to the Employer's offices during such leave. You
shall be entitled to continue to receive your salary and certain other employee
benefits for the entire Notice Period, regardless of whether the Employer
exercises its right to place you on paid administrative leave. You are
prohibited from working in any capacity for yourself or any other business
during the Notice Period without the prior written consent of the Company.
Notwithstanding the foregoing, at any time during your employment relationship
the Employer may, effective immediately and without the benefit of the Notice
Period, terminate the employment relationship for Cause. The date on which your
employment terminates shall be your “Termination Date” for purposes of this
Award Agreement.
6. Employment Matters. You agree that this Award Agreement is entered into and
is reasonably necessary to protect the Company’s investment in your advancement
opportunity, training and development and to protect the goodwill and other
legitimate business interests of the Company. You also agree that, in
consideration of the confidential information, trade secrets and training and
development provided to you, you will abide by the restrictions set forth in
this Paragraph 6, and you further agree and acknowledge that the restrictions
set forth in this Paragraph 6 are reasonably necessary to protect the
confidential and trade secret information provided to you.


6.1 Nondisclosure. You agree that, in the event of your Termination of Service
for any reason, whether during or following the period when the Restricted
Shares are subject to vesting restrictions (the “Restriction Period”), you shall
not, for a period of six (6) months following the


--------------------------------------------------------------------------------


Termination Date (the “Nondisclosure Period”) directly or indirectly use for
yourself or any other business or disclose to any person any Confidential
Information (as defined below) or Trade Secrets (as defined below) without the
prior written consent of the Company, provided, however, that Trade Secrets
shall remain protected and may not be used or disclosed without the permission
of the Company for so long as they remain Trade Secrets under applicable law.
“Trade Secret” means information with respect to the Company that is defined as
a trade secret by applicable law and shall, to the extent allowed by law, be
deemed to include all non-public or private customer information – including
without limitation all information pertaining to customer identity, customer
account numbers and/or assets in customer accounts. “Confidential Information”
means all non-public or private information regarding the Company or its
business or customers that is not recognized as a Trade Secret under applicable
law.
6.2 Nonrecruitment; Nonsolicitation. You agree that, in the event of your
Termination of Service for any reason, whether during or following the
Restriction Period, you shall not, for a period of six (6) months following the
Termination Date (the “Covenant Period”), directly or indirectly, individually
or in concert with any other person or entity (i) recruit, induce or attempt to
recruit or induce any employee of the Company with whom you worked or otherwise
had Material Contact (as defined below) during your employment to leave the
employ of the Company or otherwise lessen that party’s affiliation with the
Company, or (ii) solicit, divert, take away or attempt to solicit, divert or
take away any then-current or proposed client or customer of the Company with
whom you had Material Contact during your employment for purposes of offering,
providing or selling investment management products or services offered by the
Company at the date of your Termination of Service that were offered, provided
and/or sold by you on the Company’s behalf. For purposes of this provision, you
had “Material Contact” with an employee if (i) you had a supervisory
relationship with the employee or (ii) you worked or communicated with the
employee on a regular basis; and you had “Material Contact” with a current or
proposed client or customer if (i) you had business dealings with the current or
proposed client or customer on behalf of the Company or (ii) you supervised or
coordinated the dealings between the Company and the current or proposed client
or customer.
6.3 Enforceability of Covenants. You acknowledge that the Company has a current
and future expectation of business from the current and proposed customers of
the Company. You acknowledge that the term and scope of the covenants set forth
herein are reasonable, and you agree that you will not, in any proceeding,
assert the unreasonableness of the premises, consideration or scope of the
covenants set forth herein. You and the Company agree that if any portion of the
foregoing covenants is deemed to be unenforceable because any of the
restrictions contained in this Award Agreement are deemed too broad, the court
shall be authorized to provide partial enforcement of such covenants, substitute
an enforceable term or otherwise modify the Award Agreement in a manner that
will enable the enforcement of the covenants to the maximum extent possible
under applicable law. You agree that any breach of these covenants will result
in irreparable damage and injury to the Company and that the Company will be
entitled to injunctive relief without the necessity of posting any bond. You
also agree that you shall be responsible for all damages incurred by the Company
due to any breach of the restrictive covenants contained in this Award Agreement
and that the Company shall be entitled to have you pay all costs and attorneys’
fees incurred by the Company in enforcing the restrictive covenants in this
Award Agreement.
7. Relationship to Other Agreements. Subject to the limitations set forth below,
in the event of any actual or alleged conflict between the provisions of this
Award Agreement and (i) any other agreement regarding your employment with the
Employer (“Employment Agreement”), or (ii) any prior agreement or certificate
governing any award of a direct or indirect equity interest in the Company (the
documents described in clauses (i) and (ii) hereof being collectively referred
to as the “Other Agreements”), the provisions of this Award Agreement shall
control and, to the extent of any conflict, be deemed to amend such Other
Agreement. Notwithstanding the foregoing, in the event that the Notice Period
referred to in Paragraph 5 or the Nondisclosure Period or Covenant Period
referred to in Paragraph 6 of this Award Agreement differs from that provided in
an Employment Agreement, the Notice Period, Nondisclosure Period or Covenant
Period (as applicable) set forth in the Employment Agreement shall apply.
8. Employee Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies you of the following in relation to your personal
data and the collection, processing and transfer (collectively, the “Use”) of
such data in relation to the Company’s grant of the Restricted Shares and your
participation in the Plan. The Use of your personal data is necessary for the
Company’s administration of the Plan and your participation in the Plan. Your
denial and/or objection to the Use of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent to
the Use of personal data as described in this Paragraph 8.
The Company and the Employer hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares held by you, details of all Restricted Shares or any other
entitlement to Shares awarded, cancelled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company will process the Data for the exclusive purpose
of implementing, administering and managing your participation in the Plan. The
data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in your country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such data are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European


--------------------------------------------------------------------------------


Economic Area, or elsewhere throughout the world, such as the United States. You
hereby authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf to a broker or other third party
with whom you may elect to deposit any Shares acquired pursuant to the Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in the Plan. You may seek to exercise these rights by contacting
your Employer’s human resources manager or Invesco, Ltd., Manager, Executive
Compensation, 1555 Peachtree Street, NE, Atlanta, Georgia 30309.
9. Income Taxes and Social Insurance Contribution Withholding. Regardless of any
action the Company or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Shares, including the grant of the Restricted Shares, the
vesting of the Restricted Shares, the subsequent sale of any Shares with respect
to which any applicable restrictions have lapsed and the receipt of any
dividends; and (ii) does not commit to structure the terms of the grant or any
aspect of the Restricted Shares to reduce or eliminate your liability for
Tax-Related Items.
If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Restricted Shares or Shares with respect to which applicable restrictions
have lapsed that have an aggregate Fair Market Value sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the Restricted
Shares. For purposes of the foregoing, no fractional Shares or Restricted Shares
will be withheld pursuant to the grant or vesting of the Restricted Shares
hereunder. Alternatively (or in combination), the Company or the Employer may,
in its discretion, withhold any amount necessary to pay the Tax-Related Items
from your regular salary or other amounts payable to you, with no withholding of
Shares or Restricted Shares, or may require you to submit payment equivalent to
the minimum Tax-Related Items required to be withheld with respect to the Shares
or Restricted Shares by means of certified check, cashier’s check or wire
transfer. By accepting the Restricted Shares, you expressly consent to the
methods of withholding as provided hereunder. All other Tax-Related Items
related to the Restricted Shares and the vesting thereof shall be your sole
responsibility.
To the extent the Company or the Employer pays any Tax-Related Items that are
your responsibility (“Advanced Tax Payments”), the Company or the Employer shall
be entitled to recover such Advanced Tax Payments from you in any and all manner
that the Company determines appropriate in its sole discretion. For purposes of
the foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company or the Employer
(including regular salary/wages, bonuses, incentive payments and Shares acquired
by you pursuant to any equity compensation plan that are otherwise held by the
Company for your benefit).
10. Code Section 409A. In the event that any amounts payable pursuant to
Paragraph 5 of this Award Agreement constitute nonqualified deferred
compensation under Section 409A of the Code, those amounts shall be subject to
the provisions of Section 13(g) of the Plan as if the amounts were Awards under
the Plan.
11. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.
12. Repatriation; Compliance with Laws. As a condition to the grant of these
Restricted Shares, you agree to repatriate all amounts attributable to the
Restricted Shares in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company, the Employer and the Company’s
local subsidiaries, as may be required to allow the Company, the Employer and
the Company’s local subsidiaries to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and country of employment, if
different).


13. Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time as provided under the Plan. The grant of the Restricted Shares under the
Plan is a one-time benefit and does not create any contractual or other right to
receive Restricted Shares or other awards or benefits in lieu of Restricted
Shares in the future. Future awards, if any, will be at the sole discretion of
the Committee, including, but not limited to, the form and timing of an award,
the number of Shares subject to an award and the vesting provisions.


--------------------------------------------------------------------------------




14. Termination Indemnities. The value of the Restricted Shares is an
extraordinary item of compensation outside the scope of your employment
contract, if any. As such, the Restricted Shares are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments to which you may be otherwise entitled.


15. Compliance With Age Discrimination Rules. For purposes of this Award
Agreement, if you are a local national of and employed in a country that is a
member of the European Union, the grant of the Restricted Shares and the terms
and conditions governing the Restricted Shares are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Restricted Shares or this Award Agreement or the Plan is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company shall have the power and authority to revise or strike such provision to
the minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.


16. Use of English Language. You acknowledge and agree that it is your express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted with respect to the
Restricted Shares be drawn up in English. If you have received this Award
Agreement, the Plan or any other documents related to the Restricted Shares
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.


17. Addendum to Award Agreement. Notwithstanding any provisions in this Award
Agreement to the contrary, the Restricted Shares shall be subject to any special
terms and conditions for your country of residence (and country of employment,
if different), as may be set forth in an addendum to this Award Agreement
(“Addendum”). Further, if you transfer residency and/or employment to another
country as may be reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to your Restricted Shares to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan. Any applicable
Addendum shall constitute part of this Award Agreement.


18. Electronic Delivery. The Committee may, in its sole discretion, decide to
deliver any documents related to the Restricted Shares by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
































--------------------------------------------------------------------------------












2011 GEIP RSA Agreement (July 2011).doc






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


INVESCO LTD.
2011 GLOBAL EQUITY INCENTIVE PLAN


ADDENDUM TO
RESTRICTED STOCK AWARD AGREEMENT – TIME VESTING
UNITED KINGDOM


In addition to the terms of the Invesco Ltd. 2011 Global Equity Incentive Plan
(the “Plan”) and the Restricted Stock Award Agreement – Time Vesting (the “Award
Agreement”), the Restricted Shares are subject to the following additional terms
and conditions set forth in this addendum (the “Addendum”). All capitalized
terms used in this Addendum that are not otherwise defined herein shall have the
meanings given to them in the Plan and Award Agreement. To the extent that you
relocate your residency and/or employment to another country, the additional
terms and conditions set forth in the Plan and/or any applicable addendum for
such country (if any) shall also apply to the Restricted Shares to the extent
the Company determines, in its sole discretion, that such additional terms and
conditions are necessary or advisable to comply with local laws, rules and
regulations, or to facilitate the administration of the Restricted Shares and
the Plan.


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Paragraph 9 of the Award Agreement:


Regardless of any action that the Company or the Employer takes with respect to
any or all income tax, primary and secondary Class 1 National Insurance
contributions, payroll tax or other tax-related withholding attributable to or
payable in connection with or pursuant to the grant or vesting of any Restricted
Shares, or the release or assignment of any Restricted Shares for consideration,
or the receipt of any other benefit in connection with the Restricted Shares
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you are and remain your responsibility.
Furthermore, the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Shares, including the grant or vesting of the
Restricted Shares, the subsequent sale of any Shares with respect to which the
applicable restrictions have lapsed and the receipt of any dividends; and (b) do
not commit to structure the terms of the grant or any aspect of the Restricted
Shares to reduce or eliminate your liability for Tax-Related Items.
As a condition of the grant of the Restricted Shares, the Company and/or the
Employer shall be entitled to withhold and you agree to pay, or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy, all
obligations of the Company and/or the Employer to account to HM Revenue &
Customs (“HMRC”) for any Tax-Related Items.
In this regard, you authorize the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by you from any wages or other cash
compensation payable to you by the Company and/or the Employer. Alternatively,
or in addition, if permissible under local law, you authorize the Company and/or
the Employer, at its discretion and pursuant to such procedures as it may
specify from time to time, to satisfy the obligations with regard to all
Tax-Related Items legally payable by you by one or a combination of the
following: (a) withholding Shares with respect to which the applicable
restrictions have lapsed; (b) arranging for the sale of such unrestricted Shares
(on your behalf and at your direction pursuant to this authorization); or (c)
withholding from the proceeds of the sale of such unrestricted Shares. If the
obligation for Tax-Related Items is satisfied by withholding a number of
unrestricted Shares as described herein, you shall be deemed to have been issued
the full number of Shares subject to the Award Agreement, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Restricted Shares.
If, by the date on which the event giving rise to the Tax-Related Items occurs
(the “Chargeable Event”), you have relocated to a jurisdiction other than the
jurisdiction in which you were living on the Grant Date, you acknowledge that
the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
You also agree that the Company and the Employer may determine the amount of
Tax-Related Items to be withheld and accounted


--------------------------------------------------------------------------------


for by reference to the maximum applicable rates, without prejudice to any right
that you may have to recover any overpayment from the relevant tax authorities.
You will pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to account to HMRC with respect to
the Chargeable Event that cannot be satisfied by the means previously described.
If payment or withholding is not made within 90 days of the Chargeable Event or
such other period as required under U.K. law (the “Due Date”), you agree that
the amount of any uncollected Tax-Related Items shall (assuming you are not a
director or executive officer of the Company within the meaning of Section 13(k)
of the U.S. Securities and Exchange Act of 1934, as amended) constitute a loan
owed by you to the Employer, effective on the Due Date. You agree that the loan
will bear interest at the then-current HMRC Official Rate and that it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to above. If any of the
foregoing methods of collection are not allowed under applicable laws or if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.
2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Company and the Company’s subsidiaries for any reason
whatsoever and whether or not in breach of contract, insofar as such entitlement
arises or may arise from your ceasing to have rights under or to be entitled to
vesting of your Restricted Shares as a result of such termination, or from the
loss or diminution in value of your Restricted Shares. Upon the grant of your
Restricted Shares, you shall be deemed irrevocably to have waived any such
entitlement.




* * * * *


13505903.2






